DETAILED ACTION
The instant application having Application No. 16/919,537 filed on 7/2/2020 is presented for examination by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest art to the claimed invention are Jiang et al. USPGPub 2004/0008412 A1 (hereafter Jiang), Cado et al. USPGPub 2004/0136082 A1 (hereafter Cado) and Jenson et al. USPGPub 2005/0012682 A1 (hereafter Jenson).
Regarding claim 1, Jiang teaches “A heads-up displaying system (HUD system 100 of Fig. 1), comprising:
an imaging window (windshield 100) comprising a transparent substrate (it is a windshield, so it is transparent see e.g. paragraph 32 “two glass plates comprising the windshield”) and a transflective film (polarizing reflector 130, which is transflective see functions below and in paragraph 27) attached to a first surface of the transparent substrate (see Fig. 1, and paragraph 32 “The polarizing reflector 130 may be ... permanently adhered to the inside of the windshield or removably adhered to the inside of the windshield” any of which will be attached to a first surface of the transparent substrate);
an image source (either laser scanner system 110 or 110 and polarization preserving screen 120, see paragraph 19 “The laser scanner system 110 projects images through the polarization preserving screen 120, creating a "real" image on the screen 120”) emitting light incident on the imaging window, , 
… the transflective film comprises a first side and a second side opposite to each other, the first side is attached to the first surface of the transparent substrate, the second side is in contact with the air (see Fig. 1, and paragraph 32 “The polarizing reflector 130 may be ... permanently adhered to the inside of the windshield or removably adhered to the inside of the windshield” which will be attached to 
the transparent substrate comprises a second surface opposite to the first surface (outer surface of windshield 100).”
Cado teaches “wherein the transflective film is formed by stacking at least two types of film layers having different refractive indexes (paragraph 55: “a stack containing only two materials, one a “high refractive index” material and the other a “low refractive index” material, in an alternating arrangement”).
	Jenson teaches “and the light emitted by the image source before reaching the transflective film only comprising s-polarized light (Fig. 3 S-polarized light 316/304).”
Liang in view of Jenson teaches “the second side is configured to directly reflect a first portion of the s-polarized light emitted from the image source to an observation region (Liang teaches the direct reflection of one polarization of light by the transflective film, and Jenson teaches that the image source should emit only s-polarized light.”
However, Jiang, Cado and Jenson taken either singly or in combination fails to teach “the second surface reflects a second portion of the s-polarized light, and transmits a third portion of the s- polarized light to the air, the first portion of the s-polarized light, the second portion of the s- polarized light and the third portion of the s-polarized light are all s-polarized light.” In particular Jiang teaches a laser light source, which one of ordinary skill in the art would know is a narrow-band emitter, and Jiang teaches reflecting the narrow bands with the transflective film. Thus there is no second or third portion of S-polarized light in Jiang.
Claims 2-3 and 5-14 depend on claim 1 and would be allowable for the reason stated above.
Regarding claim 4, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 60%, an average transmissivity of the transflective film for the s-polarized light outside the FWHM of the three spectral lines or bands is greater than 60%”.
	Regarding claim 15, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the transflective film is formed by stacking at least two types of film layers having different refractive indexes… the transflective film reflects the s-polarized light at a first angle with respect to a normal line, and transmits ambient light at a second angle with respect to the normal line; the first angle is in a range from 50 to 75 degrees, and the second angle is in a range from 55 degrees to 70 degrees; at the first angle, the transflective film has an average reflectivity greater than 50% for at least one of the N major bands of the s-polarized light; at the second angle, the transflective film has an average transmissivity greater than 60% for p-polarized light in a visible range, … and the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 60%, an average transmissivity of the transflective film for the s-polarized light outside the FWHM of the three spectral lines or bands is greater than 60%."
	In particular, the applicant’s arguments in the last paragraph of page 13 of 16 and the first paragraph of page 14 of 16 of the applicant’s remarks submitted February 11, 2022 are persuasive.
Claims 16-20 depend from claim 15 and are allowable for at least the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872